Per Curiam.
We conclude that appellants have standing to review the trial court’s ruling on the issue of reformation. We therefore consider the merits.
Appellants admit that their negligence was sufficient to have made them liable to plaintiff but for the intervening “unconscionable conduct” of defendant’s general agent, which they argue requires reformation of the insurance policy and results in their exculpation.
The trial judge characterized the general agent’s alleged dereliction as at most an oversight and found no evidence if was deliberate and amounted to unconscionable conduct.
The real wrongdoers were appellants-brokers. First, the wrong kind of coverage was ordered. Second, after defendant’s general agent did not notice appellants’ mistake via the O’Hanlon Reports, appellants were guilty of further negligence by their failure as brokers to review the policy issued and to make sure that it conformed to their client’s insurance need.
*88The trial court’s ruling that reformation of the policy did not lie, but' that appellants were liable to plaintiff for negligence, is amply supported by the credible evidence.
Affirmed.